On Motion to Rescind Writ.
O’NIELL, J.
[1] Counsel for defendant, Clark, has filed a motion to have the writs of certiorari and review rescinded, because the plaintiff, relator herein, did not file a brief within the 20 days allowed. There is no law nor rule of court imposing that penalty for a failure to file a brief in support of an application for a writ of review, under article 101 of the Constitution. The delay of 20 days allowed for the filing of briefs, which we invariably grant when we issue a writ of review to the Court of Appeal, is a matter of grace, not a mandate. The only unfortunate consequence that may result from an attorney’s negligence in that respect is that his client and we are thereby deprived of the benefit of the brief, in our effort to decide the case right.
The motion to have the writs rescinded is therefore overruled.